Order entered February 26, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-12-00578-CR

                              BILLY CLYDE STELL, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-62140-Y

                                          ORDER
       The Court REINSTATES the appeal.

       On January 22, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We have not received the findings. However, on February

21, 2013, appellant filed a motion to extend time to file his brief. In the motion, appellant’s

counsel states he “was notified appellant’s brief was due February 18, 2013,” and counsel

received the reporter’s record on February 19, 2013. Counsel states that notices regarding the

case were being sent to the Public Defender’s Office rather than to him. In light of this

information, we conclude findings are no longer necessary. We VACATE the January 22, 2013

order requiring findings.
      We GRANT the February 21, 2013 extension motion and ORDER appellant to file his

brief by MARCH 22, 2013.



                                             /s/    DAVID EVANS
                                                    JUSTICE